DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, 6, 8-9, 11, 13-14, 16 and 18-19 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Based on the amendments filed 27 December 2021, a thorough search for prior arts on PE2E database and on domains (NPL-IP.com) has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the combined features of wherein the common search space is located on a first time-frequency resource, wherein the user equipment-dedicated search space is located on a second time-frequency resource, wherein the second time-frequency resource partially overlaps with or does not overlap with the first time-frequency resource, and wherein: a control channel time-frequency resource comprises the common search space and the user equipment-dedicated search space; when a size of the control channel time-frequency resource is greater than a predefined threshold, a control channel aggregation level set is a first set; when a size of the control channel time-frequency resource is less than a predefined threshold, a control channel aggregation level set is a second set; and at least one aggregation level in the first set is higher than all aggregation levels in the second set at a time as disclosed by the claimed subject matter of independent claims 1, 6, 11, and 16. 
By interpreting the claims in light of the Specification, the examiner finds the claimed invention to be patentably distinct from the prior art of records. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BERHANU D BELETE/Examiner, Art Unit 2468      

/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468